418 U.S. 1301
94 S. Ct. 3197
41 L. Ed. 2d 1132
In the Matter of the Grand Jury Proceedings Re: Will  LEWIS, Applicant.No. A-1268.
Supreme Court of the United States
July 4, 1974

Application for Stay of Execution and/or Bail Pending Appeal.
Mr. Justice DOUGLAS, Circuit Justice.


1
Applicant asks for release on bail or a stay of the execution of the District Court's order committing him for contempt pending decision of his case on the merits by the Court of Appeals. He had given the FBI copies of certain tapes and documents delivered to him by an underground group but refused to deliver the originals. So far as I am advised, he was held in contempt for that refusal. Substantial First Amendment claims are raised under the majority ruling in Branzburg v. Hayes, 408 U.S. 665, 92 S. Ct. 2646, 33 L. Ed. 2d 626, as evident from Gibson v. Florida Legislative Investigation Committee, 372 U.S. 539, 546, 83 S. Ct. 889, 9 L. Ed. 2d 929. I indicate no view on the merits. But since the applicant is a newsman entitled to all First Amendment protections and has no criminal record, I have entered an order releasing him on his personal recognizance, pending decision of his appeal by the Court of Appeals.